DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11-19, 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would be considered as “substantially constant feed rates and “substantially constant ratio”; it is unclear what is required by “fluid slurry”, is it different than a slurry? It is unclear if “the slurry” in the “adding” step refers to the “fluid slurry” in the “second mixing step”.

.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-9, 11-19, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (4,826,606), in view of the admitted prior art on pages 1-2 and Dufour (5,879,651).
	Becker ‘606 discloses that one known method in the art for making basic aluminum compounds from alum (i.e. a sulfate-containing aluminum compound) involves precipitation of aluminum hydroxide from a dilute alum solution by addition of a base (this step is considered the same as the first step mixing of the instant claim 1).  The aluminum hydroxide precipitate is then separated from the remaining solution and is dissolved in a solution of either aluminum sulfate to form BAS or aluminum chloride to form BACS.  In this method, the precipitation step can be lengthy and the aluminum 
	For the step of separating the aluminum hydroxide precipitate from the remaining solution, it would have been obvious to one skilled in the art to settle the aluminum hydroxide precipitate first before removing the solution in order to minimize the loss of aluminum hydroxide precipitate.  Thus, the step of separating the aluminum hydroxide precipitate from the remaining solution as disclosed in Becker ‘606 is considered the same as the claimed settling and removing steps.
For the pH as required in the instant claim 1 and 41, Becker ‘606 discloses that the dilute solution of alum is neutralized with a base to a pH below about 6.0 to form a suspension of aluminum hydroxide (note column 1, lines 44-47).  The pH range as disclosed in Becker ‘606 overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the “substantially constant feed rates and at a substantially constant ratio” limitation, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order 
	For the “second” mixing step, since the aluminum hydroxide is required to be redissolved in a solution, it would have been obvious to one skilled in the art to provide mixing in order to promote the dissolving of the aluminum hydroxide.  The order of steps for carrying out the dissolving of aluminum hydroxide, mixing the aluminum hydroxide “slurry” before adding the solution of aluminum sulfate or aluminum chloride or adding the solution before mixing, is not seen patentable difference in absence of a showing of criticality or unexpected results.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) (note MPEP 2144.04(IV)(C)).

 	The difference is Becker ‘606 does not specifically discloses the making of PACS
	The admitted prior art can be applied to teach that it is known in the art to adding a sulfate to a PAC (polyaluminum chloride) to form PACS (polyaluminum chlorosulfate) (note instant specification, last sentence of paragraph [0004]).  Since the PACS as disclosed in the admitted prior art are analogous to the BACS as disclosed in Becker ‘606, it would have been obvious to one skilled in the art to add the PAC as suggested by the admitted prior art as the aluminum species to the aluminum hydroxide filter cake of Becker ‘606 to form PACS because PACS would enhance the ability to combine with 
	For the instant claims 1, 7-8, it would have been obvious to one skilled in the art to choose an appropriate basicity for the PAC in order to obtain the PACS product with basicity that is suitable to be used as flocculation agent for water treatment.  
	Optionally, Dufour ‘651 can be applied to teach that polyaluminum chlorosulfate having a basicity of about 67% is desirable in the art (note Examples 1-2).  It would have been obvious to one skilled in the art to select a lower basicity PAC so that it can be used to produce PACS with the desired basicity.
	For the instant claims 2, 12-13, it would have been obvious to one of ordinary skill in the art to select an appropriate temperature for the step of adding the aluminum species to the aluminum hydroxide filter cake to form basic aluminum compounds.  Most reactions would occur faster at higher temperature.
	Optionally, Dufour ‘651 can be applied to teach that in a process for preparing basic polyaluminum chlorosulfate by placing a basic compound of an alkali metal and at least one basic compound of an alkaline metal, in aqueous suspension or in powder form, in the presence of sulfate ions, in contact with a basic solution of aluminum chloride; cooking the resulting reaction medium at a temperature between 60-95oC in order to shorten the cooking time (note claim 1 and abstract).
	For the instant claim 4, alum  and sodium carbonate are used in Becker ‘606.
	For the instant claim 5, Becker ‘606 teaches that 28% sodium carbonate solution is used as the base for precipitating the aluminum hydroxide (note Example 2).

For the instant claims 11, 40, Becker ‘606 discloses that the pH for the reaction between the alum and the base can be 5.2 (note Example 2).
For the instant claim 14-15, Becker does not specifically disclose the flow rate for the alum and the sodium carbonate; however, it would have been obvious to one skilled in the art to add the alum and sodium carbonate in such a rate that the pH can be easily maintained at 5.2.  
For the instant claims 17-18, it would have been obvious to one skilled in the art to select an appropriate source of aluminum-containing material, such as aluminum sulfate (in the form of alum), in order to form aluminum hydroxide when such material is contacted with a base.
For the instant claim 19, Becker discloses that aluminum chloride is used (note column 1, lines 25-28).  For the amount of alumina in the aluminum chloride is not seen as a patentable difference because there is no evidence on record to show that such amount of alumina would provide any advantages.
For the instant claim 41, Becker ‘606 discloses that the pH for the reaction between alum and sodium carbonate, i.e. the first mixing step, is below about 6 (note column 1, lines 

Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive.


	For the 103 rejection:
	Applicants argue that Becker does not teach the control of pH by the simultaneous addition of reactants as claimed.
	Becker ‘606 fairly discloses that the pH of the reaction between alum and sodium carbonate is just below 6 as stated in the above rejection.  For the order of adding the reactants, selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results, In re Gibson as stated above, especially when the pH disclosed in Becker ‘606 overlaps the claimed range.
	Applicants argue that the aluminum hydroxide settles more rapidly and compactly in Applicants’ invention, and as a result more supernatant sulfate liquid can be removed by decantation, thereby eliminating the need for filtration.
	There is no clear evidence on record to support the above statement.  Furthermore, this argument is not commensurate in scope with Applicants’ claims because the claims do not require any time for settling step and any amount for the supernatant liquid removing step.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 13, 2021